DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. in view of Kitade et al.
Ikeda et al. (US Pub. No. 2017/0227192 A1) discloses:
Regarding claim 1, a phosphor wheel apparatus (Figure 1,element 101) comprising: a substrate (Figure 1, element 104) made of aluminum alloy (page 3, paragraph 0047, line 5) having a first light reflectance (element 
Regarding claim 3, the filler particles (Figure 2, element 132) are made of titanium oxide (page 2, paragraph 0036, lines 3-4).
Regarding claim 4, a reflective layer (Figure 1, element 107) formed between the substrate (Figure 1, element 104) and the adhesive layer (Figure 1, element 103).
Regarding claim 5, a drive apparatus (i.e. motor; Figure 1, element 106) configured to rotate the substrate (Figure 1, element 104), wherein the substrate (Figure 1, element 104) has a circular shape (clearly illustrated in Figure 1), and the phosphor layer (Figure 1, element 101) has a ring shape (clearly illustrated in Figure 1).
Regarding claim 9, a lighting apparatus (Figure 6, element 5) comprising: a light source element (Figure 6, elements 502 and 522) and a phosphor wheel apparatus (Figure 6, element 1).
Regarding claim 10, a projection type image display apparatus (Figure 6, element 15) comprising: a lighting apparatus (Figure 6, element 5); a light modulation element (Figure 6, elements 538, 539 and 540) configured to spatially modulate incident light from the lighting apparatus (Figure 6, element 5) according to an image signal to generate image light; and a projection optical system (Figure 6, element 541) for projecting the image light.
Ikeda et al. teaches the salient features of the present invention as explained above except (regarding claim 1) a substrate having a plurality of integral fins extending from the second surface of the substrate such that the fins form a one-piece construction with the substrate.
Kitade et al. (US Pub. No. 2017/0261844 A1) discloses a substrate (Figure 7, element 20) having a plurality of integral fins (Figure 7, element 28) extending from the second surface (i.e. second main surface; Figure 7, element 22) of the substrate (Figure 7, element 20) such that the fins (Figure 7, element 28) form a one-piece construction with the substrate (page 3, paragraph 0051, lines 4-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of fins disposed on the second surface of the substrate as shown by Kitade et al. in combination with Ikeda et al.’s invention for the purpose of increasing the amount of air directed toward the main .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. in view of Kitade et al. as applied to claims 1, 3-5 and 9-10 above, and further in view of Motoya et al.
Ikeda et al. (US Pub. No. 2017/0227192 A1) in combination with Kitade et al. (US Pub. No. 2017/0261844 A1) teaches the salient features of the present invention as explained above except a phosphor layer made of a ceramic.
Motoya et al. (US Pub. No. 2016/0077415 A1) discloses a phosphor layer made of a ceramic (i.e. ceramic phosphor layer; Figure 9, element 620).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a phosphor layer made of a ceramic as shown by Motoya et al. in combination with Ikeda et al. and Kitade et al.’s invention for the purpose of increasing a light amount of fluorescence, thereby further increasing the light-extraction efficiency (Motoya et al., page 7, paragraph 0151, lines 10-12).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. in view of Kitade et al. as applied to claims 1, 3-5 and 9-10 above, and further in view of Egawa.
Ikeda et al. (US Pub. No. 2017/0227192 A1) in combination with Kitade et al. (US Pub. No. 2017/0261844 A1) teaches the salient features of the present invention as explained above except fins configured to each be in rotational symmetry with respect to a rotation center of the substrate, and an arbitrary radius of the substrate intersects with at least two fins.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have fins configured to each be in rotational symmetry with respect to a rotation center of the substrate, and an arbitrary radius of the substrate intersects with at least two fins as shown by Egawa in combination with Ikeda et al. and Kitade et al.’s invention for the purpose of reducing air resistance that occurs during rotation of the disk (Egawa, page 3, paragraph 0073, lines 7-9).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. in view of Kitade et al. as applied to claims 1, 3-6 and 9-10 above, and further in view of Egawa.
Ikeda et al. (US Pub. No. 2017/0227192 A1) in combination with Kitade et al. (US Pub. No. 2017/0261844 A1) teaches the salient features of the present invention as explained above except fins configured to each be along a part of a spiral.
Egawa (US Pub. No. 2018/0031957 A1) discloses fins (Figure 3B, element 52) configured to each be along a part of a spiral (i.e. swirl shape; page 3, paragraph 0073, lines 4-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have fins configured to each be along a .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Ikeda et al. (US Pub. No. 2017/0227192 A1) discloses a phosphor wheel apparatus (Figure 1,element 101) comprising: a substrate (Figure 1, element 104) made of aluminum alloy (page 3, paragraph 0047, line 5) having a first light reflectance (element 104 is made of aluminum; page 3, paragraph 0041, line 7), the substrate (Figure 1, element 104) having a first surface and a second surface (i.e. upper and lower sides) facing opposite to each other; a phosphor layer (Figure 1, element 101) disposed on the first surface (i.e. upper side) of the substrate (Figure 1, element 104).  However, Ikeda et al. and the prior art of record neither shows nor suggests a phosphor wheel apparatus wherein at a position corresponding to an outer periphery of the phosphor layer, when an angle viewing from the first surface to a width of one fin on the second surface is represented by [Symbol font/0x71]1 and an angle viewing from the first surface to a distance between two fins adjacent to each other on the second surface is represented by [Symbol font/0x71]2, each of the fins is formed to satisfy [Symbol font/0x71]1 < 55° and [Symbol font/0x71]2 < 140°.

Response to Arguments
The Amendment filed on 10/29/2020 overcomes the objections to the drawings and specification in the Office Action filed on 07/29/2020.
Applicant's arguments filed on 10/29/2020 have been considered but are moot in view of new grounds of rejection.  The amendment filed on 10/29/2020 necessitated the new grounds of rejection presented in this Office Action.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagatani et al. (US Pub. No. 2019/0072264 A1) discloses wavelength conversion device, an illumination device, and a projector that can efficiently cool a phosphor.  A wavelength conversion device includes a substrate including a phosphor layer in which a phosphor is included, a rotating device configured to rotate the substrate, a circulating device that circulates a cooling gas to the substrate, and a housing configured to house the substrate and the circulating device.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MC/
12/18/2020

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882